             Case 2:09-cr-00380-WBS Document 340 Filed 10/15/20 Page 1 of 2


 1 JEFFREY ROSENBLUM
   Attorney at Law
 2 State Bar No. 131206
   1001 G Street, Suite 101
 3 Sacramento, CA 95814
   Telephone: (916) 442-1814
 4 Facsimile: (916) 447-2988
   Email: mjrcorp@pacbell.net
 5
   Attorney for Defendant
 6 JOSE SERGIO ESPINDOLA

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                      CASE NO. 2:09-CR-00380-WBS-2
12
                                  Plaintiff,
13                                                      REQUEST FOR ORDER AND ORDER
                           v.                           RECONVEYING PROPERTY
14

15   JOSE SERGIO ESPINDOLA,

16                               Defendant.

17

18

19          On September 22, 2009, this court ordered Mr. Espindola released on a $200,000 secured bond.

20 (Docket 32.) On November 30, 2009, a Deed of Trust for real property located at 1861 Valley Street,

21 Atwater, CA 95301 was provided as collateral. (Docket 51; Merced County Recorder’s Document #

22
     2009-052886.)
23
            On September 9, 2013, Mr. Espindola was sentenced, and his case closed. (Docket 250.)
24
            Accordingly, Mr. Espindola respectfully requests that the clerk of the court be directed to
25
     reconvey the deed of trust back to the Trustors, Mario Espindola and Martha Espindola.
26

27 / /

28

                                                         1
             Case 2:09-cr-00380-WBS Document 340 Filed 10/15/20 Page 2 of 2

     Dated: October 14, 2020                                Respectfully submitted,
 1

 2

 3                                                           /s/ Jeffrey Rosenblum
                                                            JEFFREY ROSENBLUM
 4                                                          Attorney for Defendant
                                                            JOSE SERGIO ESPINDOLA
 5

 6
                                                 ORDER
 7

 8         The government having no objection, and good cause appearing,
 9
           IT IS HEREBY ORDERED that the clerk is directed to reconvey the Deed of Trust, Merced
10
     County Recorder’s Document # 2009-052886, back to Mario Espindola and Martha Espindola.
11

12         Dated: October 14, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
